                                                                                           FILED
                                                                                  2020 Jan-31 PM 09:13
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

 DANIEL HARRIS, SR.,                       )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )   Case No.: 1:19-cv-1935-MHH-JHE
                                           )
 JIMMY KILGORE,                            )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

      On January 3, 2020, the magistrate judge entered a report in which he

recommended that the Court deny Mr. Harris’s petition for writ of habeas corpus

and dismiss this matter without prejudice to allow Mr. Harris to exhaust his state

court remedies. (Doc. 10). Mr. Harris has objected to the report, (Doc. 14), but his

objection does not address the exhaustion issue. Instead, he asks the Court to

consider the merits of his claims. (Doc. 14). The magistrate judge correctly found

that Mr. Harris has not unexhausted his constitutional challenge to his state criminal

conviction because he has not yet presented his constitutional challenge to a state

court. Consequently, for the reasons the magistrate judge stated in his report, this

Court may not reach the merits of Mr. Harris’s constitutional challenge to his

conviction. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“Before a federal

court may grant habeas relief,” the petitioner “must exhaust his remedies in state
court.”); O’Sullivan, 528 U.S. at 844 (when an individual asserts that his “continued

[state] confinement . . . violate[s] federal law, the state courts should have the first

opportunity to review this claim and provide any necessary relief.”); McNair v.

Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005) (“Habeas petitioners generally

cannot raise claims in federal court if those claims were not first exhausted in state

court.”).

      Therefore, having reviewed Mr. Harris’s petition (Doc. 1), the records

pertaining to his state criminal proceedings (Docs. 7-1 through 7-7), the magistrate

judge’s report (Doc. 10), and Mr. Harris’s objection (Doc. 14), the Court adopts the

magistrate judge’s report and accepts his recommendation. By separate order, the

Court will dismiss this matter without prejudice.

      DONE this 31st day of January, 2020.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                              2
